19-23957-rdd          Doc 37       Filed 07/07/20 Entered 07/07/20 18:35:27                      Main Document
                                                Pg 1 of 21



Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                    Chapter 11

         MY 2011 GRAND LLC, et al,1                                               Case No. 19-23957 (RDD)
(RG)

                                                                         Jointly Administered
                                    Debtors.
----------------------------------------------------------x




                                 JOINT PLAN OF REORGANIZATION




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: MY 2011 Grand LLC (0415) and S&B Monsey LLC (7070)
19-23957-rdd         Doc 37    Filed 07/07/20 Entered 07/07/20 18:35:27              Main Document
                                            Pg 2 of 21



                                         INTRODUCTION

                MY 2011 GRAND LLC and S&B MONSEY LLC, (each a “Debtor”, and

collectively, the “Debtors”) submit this joint plan of reorganization ("Plan") under Chapter 11 of

the United States Bankruptcy Code. UPON CONFIRMATION, THIS PLAN SHALL BE A

BINDING OBLIGATION BETWEEN AND AMONG EACH DEBTOR AND EACH

DEBTOR'S CREDITORS (AS SUCH TERMS ARE DEFINED BELOW).

                                           DEFINITIONS

                1.       As used in this Plan, the following terms will have the meanings

hereinafter set forth:

                2.       "Administrative Expense" shall mean any cost or expense of

administration of the Bankruptcy Case entitled to priority under section 507(a)(1) and allowed

under section 503(b) of the Bankruptcy Code, and any fees or charges assessed against a

Debtor’s Estate under Chapter 123, Title 28, United States Code.

                3.       “Administrative Expense Claim" shall mean a Claim for payment of an

Administrative Expense.

                4.       "Allowance Date" shall mean the date which a Disputed Claim becomes

an Allowed Claim by Final Order.

                5.       “Allowed Amount” shall mean the amount of an “Allowed Claim.”

                6.       "Allowed Claim" shall mean a Claim: (a) to the extent that a Proof of

Claim is filed timely or, with leave of the Court late filed as to which (i) no party in interest files

an objection or (ii) which is allowed by a Final Order; or (b) which is listed on a Debtor’s

                                                   2
19-23957-rdd        Doc 37      Filed 07/07/20 Entered 07/07/20 18:35:27           Main Document
                                             Pg 3 of 21



schedules or any amendments thereto but which is not listed therein as disputed, unliquidated or

contingent.

               7.         "Allowed Secured Claim" shall mean a Secured Claim to the extent it is an

Allowed Claim.

               8.         "Allowed Unsecured Claim" shall mean an Unsecured Claim to the extent

it is an Allowed Claim.

               9.         “Assets” shall mean any and all of the respective real or personal property

of any nature of the Debtors, including, without limitation, any real estate, buildings, structures,

improvements, privileges, rights, easements, leases, subleases, licenses, goods, materials,

supplies, furniture, fixtures, equipment, work in process, accounts, chattel paper, Cash, deposit

accounts, reserves, deposits, contractual rights, intellectual property rights, claims, Causes of

Action and any other general intangibles of the Debtors, of any nature whatsoever, including,

without limitation, the property of the Debtors’ estates pursuant to section 541 of the Bankruptcy

Code.

               10.        “Avoidance Actions” shall mean all claims and causes of action which a

Debtor has or had the power to assert pursuant to any or all of sections 510, 544, 545, 547, 548,

549, 550, 551, and 553 of the Bankruptcy Code.

               11.        "Bankruptcy Case" shall mean this Chapter 11 bankruptcy case.

               12.        "Bankruptcy Code" shall mean Title 11 of the United States Code (11.

U.S.C. § 101 et. seq.).

               13.        "Bankruptcy Court" shall mean the Court as defined below.


                                                   3
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27           Main Document
                                          Pg 4 of 21



               14.    "Bar Date” shall mean ______________________.

               15.    "Cash" shall mean all cash and cash equivalents which evidence

immediately available funds in United States dollars.

               16.    “Causes of Action” shall mean any and all claims and causes of action of,

and remedies granted to, a Debtor against any third party, including, without limitation, any

Avoidance Actions or causes of action pursuant to sections 502, 506, 510, 541 through 545, 547

through 551, and/or 553 of the Bankruptcy Code and any claims pursuant to any other statutory

or common law.

               17.    "Claim" shall mean a right to payment as set forth in § 101(5) of the

Bankruptcy Code.

               18.    "Claimant" shall mean the holder of a Claim.

               19.    "Confirmation Date" shall mean the date of the entry of the Confirmation

Order.

               20.    "Confirmation Hearing" shall mean the hearing pursuant to the

Bankruptcy Code Section 1128 before the Bankruptcy Court regarding the proposed

confirmation of the Plan.

               21.    "Confirmation Order" shall mean the order of the Court confirming the

Plan.

               22.    "Court" shall mean the United States Bankruptcy Court for the

SOUTHERN District of New York.

               23.    "Creditor" shall mean any entity that holds a Claim against a Debtor.

                                                4
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27           Main Document
                                          Pg 5 of 21



               24.    “Creditors Committee” shall mean a committee of creditors appointed by

the United States Trustee in these cases under section 1102 of the Bankruptcy Code.

               25.    “Debtors” shall mean MY 2011 GRAND LLC and S&B MONSEY LLC.

               26.    "Disputed Claim" shall mean the whole or any portion of any Claim

against a Debtor to which an objection is timely filed or may be timely filed as to which a Final

Order has not been entered allowing or disallowing such Claim or any portion thereof.

               27.    “Disputed Claim Reserve” shall mean Cash to be set aside by the

Disbursing Agent on the Effective Date in an escrow account maintained by the Disbursing

Agent, in an amount equal to the amount that would have been distributed to the holders of

Disputed Claims had such Claims been deemed Allowed Claims on the Effective Date, or in

such other amount as may be approved by the Bankruptcy Court.

               28.    "Effective Date" shall mean the date fifteen (15) days after the

Confirmation Order is a Final Order, or such other date as may be practicable, provided that

absent Bankruptcy Court approval, such date shall be no later than sixty days after the

Confirmation Order is a Final Order.

               29.    "Estate" shall mean the estate of each Debtor created upon the

commencement of the Bankruptcy Case pursuant to Section 541 of the Bankruptcy Code.

               30.    "Executory Contracts" shall mean "executory contracts" and "unexpired

leases" as such terms are used within Section 365 of the Bankruptcy Code.




                                                5
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                          Pg 6 of 21



               31.     "Final Order" shall mean an order of a court that has not been reversed,

modified, amended or stayed, and as to which the time to appeal or to seek review or certiorari

thereof has expired, and as to which no appeal, review or rehearing is pending.

               32.     “Impaired” shall mean not Unimpaired.

               33.     "Interest" shall mean an existing ownership interest in a Debtor.

               34.     "Interest Holder" shall mean a holder and owner of an existing Interest in

a Debtor.

               35.     "Legal Rate" shall mean the applicable interest rate as set forth in 28

U.S.C. §1961 as of the Petition Date.

               36.     "Lien" shall mean a charge against or interest in property to secure

payment of a debt or performance of an obligation.

               37.     “Membership Interests” shall mean the Debtors’ membership interests in

Grand Living LLC II.

               38.     "Mezz Lender” shall mean 227 Grand Mezz Lender LLC.

               39.     “Mezz Loan” shall mean that certain $9,063,950 joint and several loan

made to the Debtors by the Mezz Lender secured by their respective Membership Interests.

               40.     “Monsey” shall mean S&B Monsey LLC.

               41.     “MY 2011” shall mean MY 2011 Grand LLC.

               42.     "Petition Date" shall mean November 6, 2019.




                                                 6
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                          Pg 7 of 21



               43.     "Plan" shall mean this Plan of Reorganization, and any and all

modifications and/or amendments hereto.

               44.     “Property” shall mean the real property at 227 Grand Street, Brooklyn,

New York 11211 owned by Grand Living LLC.

               45.     “Property Mortgage’ shall mean the $16,350,000 mortgage on the

Property.

               46.     “Professional(s)” shall mean any entity or person employed pursuant to an

order of the Bankruptcy Court in accordance with sections 327, 328, or 1103 of the Bankruptcy

Code and to be compensated for services rendered pursuant to sections 327, 328, 329, 330 and/or

331 of the Bankruptcy Code.

               47.     “Priority Claims” shall mean Claims under Sections 507(a)(3),(4),(5),(6),

(7) and (8) of the Bankruptcy Code.

               48.     “Professional Fee Claim” shall mean those fees and expenses claimed by

a Professional pursuant to sections 330, 331 and/or 503 of the Bankruptcy Code.

               49.     “Professional Fee Claim Bar Date” shall mean the last day for a

Professional to file a Professional Fee Claim, which shall be no later than thirty (60) days after

the Effective Date.

               50.     “Reorganized Debtors” shall mean the Debtors on and after the Effective

Date.

               51.     "Secured Claim" shall mean a Claim secured by a Lien on property

included within a Debtor’s Estate.

                                                 7
19-23957-rdd       Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27              Main Document
                                           Pg 8 of 21



               52.     "Secured Creditor" shall mean the owner or holder of a Secured Claim.

               53.     “Unclassified Priority Claims” shall mean tax Claims under Sections

507(a)(8) of the Bankruptcy Code.

               54.     “Unimpaired” shall mean not impaired under section 1124 of the

Bankruptcy Code.

               55.     "Unsecured Claim" shall mean a claim for which the Claimant does not

hold (a) a valid, perfected and enforceable Lien, security interest or other interest in or

encumbrance against a Debtor or a Debtor’s Estate; or (b) a right to setoff to secure the payment

of such Claim. An Unsecured Claim includes, but is not limited to, a Claim for damages

resulting from rejection of any Executory Contract pursuant to Section 365 of the Bankruptcy

Code and does not include administrative of priority claims.

               56.     "Unsecured Creditor" shall mean the owner or holder of an Unsecured

Claim.

                CLAIMS CLASSIFICATION, TREATMENT AND VOTING

               57.     On the Effective Date, the Debtors’ cases will be deemed substantively

consolidated in accordance with the terms of the Plan. As a result, the classes of Claims and

Interest are classes that pertain to each of the Debtors.

                                         MY 2011 Class 1

               58.     Classification – 227 Grand Mezz Lender LLC holds the Mezz Loan,

consisting of a note and security interest in the Membership Interests. The Class 1 Claimant

asserts that the amount due is $9,063,950 as of April 23, 2020.


                                                  8
19-23957-rdd       Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                           Pg 9 of 21



               59.     Treatment The Debtors shall satisfy the Class I Claim with a new note

and security interest. The new $9,063,950 note and mortgage shall be on customary terms and

forms providing for 12% interest (6.00% to be paid currently and 6.00% to accrue) with the

principal balance and accrued interest to be paid at maturity on the 20 month anniversary of the

Effective Date. If the Debtors refinance the Class 1 Claim before the Effective Date, the Class 1

Claimant shall be paid the Allowed Amount due at that time plus interest through the date of

payment.

               60.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                                         MY 2011 Class 2

               61.     Classification – Priority Claims under Sections

507(a)(2),(3),(4),(5),(6),(7) and (8) of the Bankruptcy Code.. The Debtors estimate no Class 2

Claims.

               62.     Treatment – Payment in full in Cash of Allowed Amount on the Effective

Date, plus interest at the applicable statutory rate as it accrues from the Petition Date through the

date of payment.

               63.     Voting -- Unimpaired and deemed to have accepted the Plan.

                                         MY 2011 Class 3

               64.     Classification – General Unsecured Claims.       Filed and scheduled Claims

total General unsecured claims total $172,675 in Monsey and $38,050 in MY2011 for a total of

$213,725.




                                                  9
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27            Main Document
                                         Pg 10 of 21



               65.     Treatment – Each Class 3 Claimant shall be paid the Allowed Amount of

its Claim plus interest at the Legal Rate on the 20-month anniversary of the Effective Date. If

the Debtors refinance the Class 1 Claim before the Effective Date, each Class 3 Claimant shall

be paid the Allowed Amount due on the Effective Date, plus interest at the Legal Rate through

the date of payment.

               66.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                                        MY 2011 Class 4

               67.     Classification – Interests Holders.

               68.     Treatment – Interest Holders shall be obligated to pay or escrow for

Administrative Claims and statutory fees due to the Office of the United States Trustee on or

before the Effective Date. Interest Holders shall be entitled maintain ownership of their Interests

under the Plan.

               69.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                                         Monsey Class 1

               70.     Classification – 227 Grand Mezz Lender LLC holds the Mezz Loan,

consisting of a note and security interest in the Membership Interests. The Class 1 Claimant

asserts that the amount due is $9,063,950 as of April 23, 2020.

               71.     Treatment The Debtors shall satisfy the Class I Claim with a new note

and security interest. The new $9,063,950 note and mortgage shall be on customary terms and

forms providing for 12% interest (6.00% to be paid currently and 6.00% to accrue) with the

principal balance and accrued interest to be paid at maturity on the 20 month anniversary of the


                                                10
19-23957-rdd       Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                          Pg 11 of 21



Effective Date. If the Debtors refinance the Class 1 Claim before the Effective Date, the Class 1

Claimant shall be paid the Allowed Amount due at that time plus interest through the date of

payment.

               72.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                                          Monsey Class 2

               73.     Classification – Priority Claims under Sections

507(a)(2),(3),(4),(5),(6),(7) and (8) of the Bankruptcy Code.. The Debtors estimate no Class 2

Claims.

               74.     Treatment – Payment in full in Cash of Allowed Amount on the Effective

Date, plus interest at the applicable statutory rate as it accrues from the Petition Date through the

date of payment.

               75.     Voting -- Unimpaired and deemed to have accepted the Plan.

                                          Monsey Class 3

               76.     Classification – General Unsecured Claims.       Filed and scheduled Claims

total General unsecured claims total $172,675 in Monsey and $38,050 in MY2011 for a total of

$213,725.

               77.     Treatment – Each Class 3 Claimant shall be paid the Allowed Amount of

its Claim plus interest at the Legal Rate on the 20-month anniversary of the Effective Date. If

the Debtors refinance the Class 1 Claim before the Effective Date, each Class 3 Claimant shall

be paid the Allowed Amount due on the Effective Date, plus interest at the Legal Rate through

the date of payment.


                                                 11
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27            Main Document
                                         Pg 12 of 21



               78.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                                         Monsey Class 4

               79.     Classification – Interests Holders.

               80.     Treatment – Interest Holders shall be obligated to pay or escrow for

Administrative Claims and statutory fees due to the Office of the United States Trustee on or

before the Effective Date. Interest Holders shall be entitled maintain ownership of their Interests

under the Plan.

               81.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                         UNCLASSIFIED PRIORITY TAX CLAIMS

               82.     Priority tax Claims under Sections 507(a)(8) of the Bankruptcy Code.

Filed and Scheduled Claims total approximately 0. The treatment of such Claims, if any, shall

be payment in Cash on the Effective Date, of Allowed Amount of each such Claim plus interest

at the applicable statutory rate as it accrues from the Petition Date through the date of payment.

                               ADMINISTRATIVE EXPENSES

               83.     Allowed Administrative Expenses shall be paid in full, in cash on the

Effective Date, or the date such Administrative Expense becomes Allowed or as soon as

practicable thereafter, except to the extent that the holder of an Allowed Administrative Expense

agrees to a different treatment; provided, however, that Allowed Administrative Expenses

representing obligations incurred in the ordinary course of business or assumed by the Debtors

shall be paid in full or performed by the Debtors in the ordinary course of business or pursuant to

the terms and conditions of the particular transaction.

                                                12
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27            Main Document
                                         Pg 13 of 21



               84.     Unless otherwise ordered by the Bankruptcy Court, requests for payment

of Administrative Claims (except for Professional Fee Claims) must be filed and served no later

than 35 days after entry of the Confirmation Order (the “Administrative Claims Bar Date”). Any

Person that is required to file and serve a request for payment of an Administrative Claim and

fails to timely file and serve such request shall be forever barred, estopped, and enjoined from

asserting such Claim or participating in distributions under the Plan on account thereof.

Objections to requests for payment of Administrative Claims (except for Professional Fee Claims

and Administrative Claims incurred in the ordinary course of the Debtors’ business) must be

filed and served on counsel for the Debtors and the party requesting payment of an

Administrative Claim within thirty (30) days of the date such request for payment has been filed.

               85.     Unless otherwise ordered by the Bankruptcy Court, and subject to notice

and a hearing under section 330 of the Bankruptcy Code, requests for payment of Professional

Fee Claims incurred through the Confirmation Date must be filed and served no later than sixty

(60) days after the Effective Date (the “Professional Fee Claims Bar Date”). The Debtors

estimate legal fees of approximately $75,000 through the Confirmation Date, inclusive of any

interim fees that may be awarded before that date.

                                      STATUTORY FEES

               86.     The Debtors shall pay from Cash in the Estate all fees payable due as of

the Effective Date pursuant to section 1930 of title 28 of the United Sates Code. Thereafter, the

Debtors shall pay from Cash in the Estate all United States Trustee quarterly fees under 28

U.S.C. § 1930(a)(6), plus interest due under 31 U.S.C. § 3717, on all disbursements, including

plan payments and disbursements in and outside of the ordinary course of business, until the


                                                13
19-23957-rdd       Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27              Main Document
                                          Pg 14 of 21



earliest of the entry of a final decree closing the Chapter 11 Case, dismissal of the Chapter 11

Case, or conversion of the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code.

                              MEANS FOR IMPLEMENTATION

               87.     As set forth more particularly in the Class 1 treatment section, the Debtors

shall satisfy the Class 1 Claim with a new note and security interests. Class 3 Claims will be

paid upon maturity of the new Class 1 loans. The Debtors intend to continue to seek to refinance

the Class I Claims, and if successful before the Effective Date, all creditors will be paid in full in

Cash from the refinance proceeds on the Effective Date. Administrative Claims, Priority Claims,

if any, and statutory fees to the Office of the United States due on the Effective Date shall be

paid either from funds to be contributed by the Interest Holders or the proceeds of refinancing if

available.

               88.     Vesting -- Except as otherwise provided in the Plan, on the Effective Date

all assets and properties of the Estate shall vest in the Reorganized Debtor free and clear of all

Liens, Claims and encumbrances and any and all liens, claims and encumbrances that have not

been expressly preserved under the Plan shall be deemed extinguished as of such date. Except as

otherwise provided herein, as of the Effective Date, all property of the Reorganized Debtor shall

be free and clear of all Claims and Interests of Creditors, except for the obligations that are

imposed under the Plan or by a Final Order of the Bankruptcy Court.

               89.     Execution of Documents -- The Debtor shall be authorized to execute, in

the name of any necessary party, any notice of satisfaction, release or discharge of any Lien,

Claim or encumbrance not expressly preserved in the Plan and deliver such notices to any and all

federal, state and local governmental agencies or departments for filing and recordation.

                                                  14
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                         Pg 15 of 21



               90.     Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all

documents and instruments necessary, useful or appropriate to effectuate, implement and

consummate the transaction contemplated by the Plan, including, but not limited to any and all

notices of satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly

preserved by the Plan, and the Confirmation Order.

               91.     Preservation of Claims -- All rights pursuant to Sections 502, 544, 545

and 546 of the Bankruptcy Code, all Avoidance Actions shall be preserved for the benefit of the

Reorganized Debtors’ estate, provided, however, that the Reorganized Debtors shall have sole

authority for prosecuting any such claims.

               92.     Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code § 1146(c), (a)

the issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of

any other Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of

any lease or sublease or the making or delivery of any deed or other instrument of transfer under,

pursuant to, in furtherance of, or in connection with, the Plan, including, without limitation, any

deeds, bills of sale or assignments executed in connection with the purchase of the Property by

the Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or

sale of any real or personal property of the Debtor pursuant to, in implementation of, or as

contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness

by such means, and the making, delivery or recording of any deed or other instrument of transfer

under, in furtherance of, or in connection with, the Plan, including, without limitation, the

Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,


                                                 15
19-23957-rdd       Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                          Pg 16 of 21



conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or

governmental assessment.

               93.     Release of Liens – Except as otherwise provided for in the Plan, (a) each

holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the Debtor any

and all Collateral that secures or purportedly secures such Claim, as pertains to the Property or

such Lien shall automatically, and without further action by the Debtor be deemed released, and

(y) execute such documents and instruments as the Debtor requests to evidence such Claim

holder's release of such property or Lien.

                             MANAGEMENT OF THE DEBTORS

               94.     Each Debtor is managed by David Goldwasser. Post-confirmation

management shall remain unchanged.

               95.     Neither the Debtors nor any of their employees, advisors, attorneys,

accountants, financial consultants, contractors, agents, and their successors and assigns, shall

have or incur any liability to any holder of a Claim or Interest, or to any other entity, for any act

or omission in connection with, related to, or arising out of, the pursuit of confirmation

consummation, or other administration of the Plan or the property to be distributed or otherwise

dealt with under the Plan, except for gross negligence or willful misconduct, and in all respects

the Debtors and each of their employees, advisors, attorneys, accountants, financial consultants,

contractors, and agents shall be entitled to rely upon the advice of counsel with respect to its

duties and responsibilities under the Plan. No current Holder of a Claim or Equity Interest,

representative thereof, shall have or pursue any claim or cause of action against the Debtors for

making payments in accordance with the Plan, or for implementing the provisions of the Plan.

                                                  16
19-23957-rdd      Doc 37      Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                          Pg 17 of 21



The Debtors shall not be liable for obligations relating to Allowed Claims to the extent that

Allowed Claims are not paid in full, other than as a result of gross negligence or willful

misconduct.

                              DISTRIBUTIONS TO CREDITORS

               58.     The Debtor shall be disbursing agent under the Plan without a bond. The

Debtor reserves the right to file objections to claims in the event grounds exist to object to

particular claims, for a period of 120 days after the Effective Date. On the initial distribution

date and on each distribution date as may thereafter be necessary, the Debtor shall maintain an

undetermined claims distribution reserve for the holders of undetermined claims as of such date

in a sum not less than the amount required to pay each such undetermined claim if such claim

was allowed in full. To the extent that an undetermined claim becomes an Allowed Claim, the

distributions reserved for such Allowed Claim, shall be released from the undetermined claims

distribution reserve and paid to the holder of such Allowed Claim. After all the amounts of all

undetermined claims have been fixed, the balance of the undetermined claims distribution

reserve shall thereafter be paid in accordance with the Plan.

                                  EXECUTORY CONTRACTS

               59.     All unexpired leases and executory contracts not rejected prior to the

Effective Date shall be assumed under the Plan. In the event of a rejection which results in

damages a proof of claim for such damages must be filed by the damaged party with the Court

within sixty (60) days after the Effective Date. All Allowed Claims arising from the rejection of

any Executory Contract or unexpired lease shall be treated as Unsecured Claims. Any Claim

arising from the rejection of any Executory Contract or unexpired lease not filed with the Court

                                                 17
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                         Pg 18 of 21



within the time period provided herein shall be deemed discharged and shall not be entitled to

participate in any distribution under the Plan.

                               RETENTION OF JURISDICTION

               60.     Retention of Jurisdiction. The Court shall have jurisdiction over all

matters arising under, arising in, or relating to each Debtor’s Bankruptcy Case including, but not

limited to, proceedings:

           •   To consider any modification of the Plan under Section 1127 of the
               Bankruptcy Code;

           •   To hear and determine all Claims, controversies, suits and disputes against
               the Debtors to the full extent permitted under 28 U.S.C. §§ 1334 and 157;

           •   To hear, determine and enforce all Claims and Causes of Action which
               may exist on behalf of the Debtors or a Debtor’s Estate, including, but not
               limited to, any right of a Debtor or a Debtor’s Estate to recover assets
               pursuant to the provisions of the Bankruptcy Code;

           •   To hear and determine all requests for compensation and/or
               reimbursement of expenses which may be made;

           •   To value assets of the Estate.

           •   To enforce the Confirmation Order, the final decree, and all injunctions
               therein;

           •   To enter an order concluding and terminating the Bankruptcy Case;

           •   To correct any defect, cure any omission, or reconcile any inconsistency in
               the Plan, or the Confirmation Order;

           •   To determine all questions and disputes regarding title to the assets of the
               Debtors.




                                                  18
19-23957-rdd      Doc 37      Filed 07/07/20 Entered 07/07/20 18:35:27             Main Document
                                          Pg 19 of 21



           •   To re-examine Claims which may have been Allowed or disallowed for
               purposes of voting, and to determine objections which may be filed to any
               Claims.

                                   GENERAL PROVISIONS

               61.     Headings. The headings in the Plan are for convenience of reference only

and shall not limit or otherwise affect the meaning of the Plan.

               62.     Calculation of Time Periods. Bankruptcy Rule 9006 is incorporated

herein for purposes of calculating the dates set forth herein.

               63.     Other Actions. Nothing contained herein shall prevent the Debtors,

Interest Holders, or Creditors from taking such actions as may be necessary to consummate the

Plan, although such actions may not specifically be provided for within the Plan.

               64.     Modification of Plan. The Debtors may seek amendments or

modifications to the Plan in accordance with Section 1127 of the Bankruptcy Code at any time

prior to the Confirmation Date. After the Confirmation Date, the Debtors may seek to remedy

any defect or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order,

in such manner as may be necessary to carry out the purposes and intent of the Plan

                               INJUNCTION AND DISCHARGE

               65.     Injunction. The confirmation of this Plan shall constitute an injunction of

the Court against the commencement or continuation of any action, the employment of process,

or any act, to collect, recover or offset from the Debtors or their property or properties, any

obligation or debt except pursuant to the terms of the Plan.




                                                 19
19-23957-rdd      Doc 37     Filed 07/07/20 Entered 07/07/20 18:35:27              Main Document
                                         Pg 20 of 21



               66.     Discharge. On the Effective Date, except as otherwise expressly provided

in this Plan or the Confirmation Order, the Plan shall: (i) discharge each Debtor and any of its

Assets from all Claims, demands, liabilities and other debts that arose on or before the Effective

Date, including, without limitation, all debts of the kind specified in section 502 of the

Bankruptcy Code, whether or not (A) a proof of Claim based on such debt is filed or deemed

filed pursuant to section 501 of the Bankruptcy Code, (B) a Claim based on such debt is Allowed

pursuant to section 502 of the Bankruptcy Code, (C) a Claim based on such debt is or has been

disallowed by order of the Bankruptcy Court, or (D) the holder of a Claim based on such debt

has accepted this Plan; and (ii) preclude all entities from asserting against each Debtor or any of

its Assets any other or further Claims based upon any act or omission, transaction or other

activity of any kind or nature that occurred prior to the Effective Date, all pursuant to sections

524 and 1141 of the Bankruptcy Code. The discharge provided in this provision shall void any

judgment obtained against each Debtor at any time, to the extent that such judgment relates to a

discharged Claim. The Debtor shall be discharged from any Claims and agreements related to

debts that arose on or before the Effective Date and such debts, Claims and agreements are

deemed restructured and new as set forth in the Plan.




                                                 20
19-23957-rdd      Doc 37    Filed 07/07/20 Entered 07/07/20 18:35:27            Main Document
                                        Pg 21 of 21



                                    CLOSING THE CASE

              67.     Upon substantial consummation, the Debtors may move for a final decree

to close the Bankruptcy Case and to request such other orders as may be just.

Dated: New York, New York
       July 7, 2020

                                     MY 2011 GRAND LLC and
                                     S&B MONSEY LLC

                                     By:    s/ David Goldwasser

                                     BACKENROTH FRANKEL & KRINSKY, LLP
                                     Attorneys for Debtors


                                     By:    s/Mark A. Frankel
                                            800 Third Avenue
                                            New York, New York 10022
                                            (212) 593-1100




                                               21
